No. 81-456
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1982


STATE OF MONTANA,
                           Plaintiff and Respondent,
         VS   .
RORY RAYMOND JOHNS,
                           Defendant and Appellant.


Appeal from:       District Court of the Fourth Judicial District,
                   In and for the County of Missoula
                   Honorable John Henson, Judge presiding.
Counsel of Record:
     For Appellant:
              Anthony F. Keast, Missoula, Montana
     For Respondent:
              Hon. Mike Greely, Attorney General, Helena, Montana
              Robert L. Deschamps 111, County Attorney, Missoula,
               Montana


                                   Submitted on briefs: September 21, 1982
                                               Decided: Povember 9, 1982
Filed:
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d              t h e O p i n i o n of      the
Court.


       Defendant-appellant                  was a r r e s t e d and c h a r g e d w i t h d e l i b e r a t e
homicide          a f t e r shooting           his    b r o t h e r on December 2 ,             1980.        On

March 1 0 , 1 9 8 1 , d e f e n d a n t was found g u i l t y of d e l i b e r a t e h o m i c i d e
by     jury        verdict         in    the     Fourth       Judicial        District,         County       of
Missoula      .      Defendant a p p e a l s .
       D e f e n d a n t was a r r e s t e d and c h a r g e d w i t h a t t e m p t e d d e l i b e r a t e

homicide           after        shooting        his        brother,      Larry      Peter       Johns,       on

December 2 , 1 9 8 0 .               Defendant s h o t L a r r y a t t h e f a m i l y r e s i d e n c e

i n t h e p r e s e n c e of M y r s t a J o h n s , t h e s i s t e r , and S a r a J o h n s ,            the
mother.            L a r r y d i e d a f t e r t h e a t t e m p t e d c h a r g e had b e e n f i l e d .
       D e f e n d a n t and L a r r y had a h i s t o r y o f              constant        fighting        and

bickering.              The two made t h r e a t s upon e a c h o t h e r ' s l i v e s o v e r a

period      of      years.          The M i s s o u l a c i t y p o l i c e had b e e n c a l l e d          to
b r e a k up d o m e s t i c d i s p u t e s b e t w e e n d e f e n d a n t , L a r r y and M y r s t a o n

a regular basis.                  D e f e n d a n t t e s t i f i e d t h a t L a r r y had a t t e m p t e d to
kill     him       in    the p a s t although the                 a t t e m p t s were u n s u c c e s s f u l .
Most o f       t h e d i s p u t e s arose o u t of            t h e need      f o r d r u g s or money.

       D e f e n d a n t and L a r r y owned a n ample s u p p l y o f w e a p o n r y which

was con£ i s c a t e d by t h e p o l i c e d e p a r t m e n t f o r a p e r i o d of                  time.
A t   the     t i m e of       the shooting,           t h e bedroom o f         the brothers could

h a v e armed a s t r i k e f o r c e of t h e l o c a l p o l i c e .
       D e f e n d a n t , L a r r y , M y r s t a and S a r a J o h n s a l l h a v e a h i s t o r y o f

drug      abuse         and     psychological              problems.          Defendant         admits       to
h a v i n g b e e n a d d i c t e d t o d r u g s s i n c e he was e l e v e n o r t w e l v e y e a r s
of age.          L a r r y and M y r s t a h a v e had a s i m i l a r h i s t o r y w i t h d r u g s .
       On t h e         Saturday before              the    s h o o t i n g d e f e n d a n t and    Myrsta,
( t h e s i s t e r ) , v i s i t e d t h e r e s i d e n c e of t h e i r b r o t h e r and sister-
in-law        in      Missoula.             The      defendant         told     his      sister-in-law,
Marlynn J o h n s ,           t h a t s o m e t h i n g had t o be d o n e b e c a u s e he c o u l d n ' t

l i v e w i t h L a r r y anymore.              Marlynn J o h n s t e s t i f i e d t h a t d e f e n d a n t

t o l d h e r h e w a s g o i n g t o k i l l L a r r y and s t a t e d , "AR, L a r r y AR.                   I

a g o i n g t o g e t you t h i s time
 m                                                    ."     M a r l y n n d i d n o t know w h a t "AR"
meant      but       did       not     get     concerned            at    the     time     because          s h e was

accustomed              to    the usual          rambunctions             of     the    two brothers.               On

December           21        1980,    defendant            shot      Larry       with     an      AR-15,       semi-

automatic r i f l e .
       The e v e n t s l e a d i n g up to t h e s h o o t i n g were d e s c r i b e d o n l y by

defendant.              H e t e s t i f i e d t h a t L a r r y , h i m s e l f and t h r e e o t h e r s had

b e e n working              a t odd      jobs       i n Lewiston,             Idaho.       On December 2 ,

1 9 8 0 , t h e g r o u p d e c i d e d t o l e a v e L e w i s t o n and r e t u r n t o M i s s o u l a .
Apparently,              Larry did           n o t want        to    leave Lewiston,               but      rather,

wanted       to      s t a y and         make        some more           money.          This     precipitated
another          dispute          between        the       brothers        and       defendant          tes t i £ i e d
Larry      stated            he   was     going       to      kill       him when        they      returned         to
Missoula       .    Defendant claims although t h e t w o r e t u r n e d t o Missoula

i n d i f f e r e n t v e h i c l e s , L a r r y c o n t i n u e d t o make t h r e a t s to d e f e n -
d a n t o v e r a CB r a d i o .              When one v e h i c l e r a n o u t of g a s on Lolo
Pass,      d e f e n d a n t went         into a bar to wait                      and consumed a p p r o x i -
m a t e l y two s i x p a c k s of               b e e r and        took several drugs including
Demerol, N e b u t o l ,             Parest,      Soma, V a l i u m and T r a x s e n e           .    Defendant
t e s t i f i e d he t o o k t h e a l c o h o l and d r u g s b e c a u s e he was i n a v e r y

e x i c t e d s t a t e af t e r L a r r y ' s t h r e a t s .
       Concerning              the events a f t e r the brother's                        arrived         a t their
home i n M i s s o u l a ,           t w o d i f f e r e n t stories develop--that                     of d e f e n -

d a n t and        t h o s e of       t h e m o t h e r and         sister.            Defendant        testified
t h a t L a r r y and he f i r s t e n t e r e d t h e h o u s e c a r r y i n g some of t h e i r
luggage.           D e f e n d a n t t h e n r e t u r n e d to g e t t h e r e s t of h i s l u g g a g e
a n d when he            returned          t o t h e house L a r r y c o n f r o n t e d him w i t h a
knife       in      one        hand     and      a     .357       magnum        pistol       in       the    other.
Defendant a t t e m p t e d to r u n b u t L a r r y blocked h i s e s c a p e .                            After a
brief      scuffle            i n t h e k i t c h e n , d e f e n d a n t r a n t o t h e bedroom and
r e t r i e v e d t h e AR-15           r i f l e from t h e w a l l .            Defendant c l a i m s they
struggled          i n t h e bedroom and o u t i n t o t h e k i t c h e n .                          Then L a r r y

ran     into       the        mother's        bedroom         and    defendant           followed.            After
another        struggle,             defendant         turned        and       saw L a r r y p o i n t i n g      the

.357 p i s t o l a t him.                D e f e n d a n t c l a i m s L a r r y s t a t e d , " T h i s time I
a m b l o w i n g you away."              D e f e n d a n t r a n t o t h e l i v i n g room and s h o t

L a r r y who w a s s t i l l s t a n d i n g i n t h e bedroom.                 Defendant t e s t i f i e d
t h a t Myrsta         then      sheathed Larry's                 knife   and     returned       the    ,357

p i s t o l to its h o l s t e r i n t h e k i t c h e n .           N o f i n g e r p r i n t s were e v e r

t a k e n f r o m t h e ,357 p i s t o l .
       M y r s t a and S a r a J o h n s h a v e a d i f f e r e n t e x p l a n a t i o n of           what

t r a n s p i r e d when t h e b r o t h e r s a r r i v e d home.              They t e s t i f i e d t h a t

the     brothers        came i n t o g e t h e r and L a r r y s t a t e d h e was h u n g r y .
L a r r y t o o k a d o u g h n u t from a b r e a d b o x and s a t down to e a t it i n

t h e l i v i n g room.           D e f e n d a n t went      i n t o t h e bedroom and r e t u r n e d
with        the     .357        pistol      stating,          "this       is     for     self-defense."
D e f e n d a n t t h e n p l a c e d t h e p i s t o l on a t a b l e n e a r t h e k i t c h e n and

returned          t o t h e bedroom and t o o k t h e AR-15 r i f l e from t h e w a l l .
When L a r r y saw d e f e n d a n t w i t h t h e r i f l e he f l e d to t h e m o t h e r ' s
bedroom.           Defendant           followed       t o t h e doorway o f            t h e l i v i n g room

a n d s h o t him.
       Myrsta        and        Sara     Johns        admit       their        recollection        of    the
s h o o t i n g is n o t c o m p e t e l y c l e a r .        S a r a was i n p o o r p h y s i c a l and

mental       health        at    the     t i m e of    the    s h o o t i n g and w e n t     i n t o shock
thereafter.            M y r s t a a d m i t s to h a v i n g b e e n u n d e r t h e i n £ l u e n c e of
d r u g s a t t h e t i m e o f t h e s h o o t i n g and had b e e n u n d e r g o i n g t r e a t -

m e n t f o r h e r d r u g p r o b l e m a t W a r m S p r i n g s a t t h e t i m e of             trial.
       A f t e r t h e s h o o t i n g , M y r s t a c a l l e d t h e 9-1-1        e m e r g e n c y number

f o r an ambulance.               T h i s c a l l was r e c o r d e d and d e p i c t s a n u n s a v o r y

scene a t t h e Johns'               house.       Myrsta is y e l l i n g h y s t e r i c a l l y i n t o
t h e phone and d e f e n d a n t c a n be h e a r d i n t h e b a c k g r o u n d               shouting
p r o f a n i t i e s and f i r i n g t h e r i f l e .
       An    o f f -duty        ambulance        driver       ,    Thomas       Ziegler,      heard      the
a m b u l a n c e c a l l on h i s s c a n n e r and d r o v e t o t h e s c e n e to a s s i s t .
When h e a r r i v e d ,         Sara was        i n f r o n t of     t h e house        screaming f o r

help.        A s Z i e g l e r s t e p p e d o u t of        h i s car he saw d e f e n d a n t s t e p
i n t o t h e doorway o f t h e h o u s e and p o i n t a r i f l e a t him.                       Ziegler
t h e n r a n t o a n e i g h b o r ' s home t o warn t h e a m b u l a n c e d r i v e r n o t to

s t o p a t t h e Johns'           r e s i d e n c e u n t i l t h e h o u s e was s e c u r e d .       The
ambulance d i d n o t                s t o p a t the house,               b u t parked         a b o u t o n e and
one-half           b l o c k s f u r t h e r down t h e s t r e e t .
       When         deputy        sheriff            Larry        Jackson        arrived,            Myrsta      was

s h o u t i n g from t h e doorway and J a c k s o n c o u l d see d e f e n d a n t i n t h e
background               holding        the          AR-15        rifle   .          Jackson          cautiously
a p p r o a c h e d d e f e n d a n t and a s k e d him to p u t t h e gun down.                          By t h a t

time        a     second       officer,              Scott     Graham,          had       arrived       and      was
approaching behind                   Jackson.              E v e n t u a l l y d e f e n d a n t unloaded         the
gun          and         turned            it        over          to     the         police           officers     .
       L a r r y was         attended           to    at    the     s c e n e and     l a t e r died        a t St.
Patrick's            Hospital         as        a    result       of    the     gunshot        wounds.           The
c o r o n e r ' s r e p o r t showed L a r r y r e c e i v e d s i x g u n s h o t wounds.                       The

AR-15       r i f l e was f i r e d a p p r o x i m a t e l y f o u r t e e n times.                 Some of t h e
bullets           were       found    lodged          in     the       walls    and       ceilings.           After

L a r r y ' s d e a t h t h e i n f o r m a t i o n was amended c h a r g i n g d e f e n d a n t w i t h

d e l i b e r a t e homicide.
       During          the    trial,        the       court        admitted         the    9-1-1      tape       into
e v i d e n c e and a l l o w e d i t t o be p l a y e d t o t h e j u r y on f o u r s e p a r a t e

occasions.             On March 1 0 , 1 9 8 1 , t h e j u r y found d e f e n d a n t g u i l t y of
d e l i b e r a t e homicide.           Defendant a p p e a l s h i s c o n v i c t i o n .
       The i s s u e s r a i s e d on a p p e a l a r e a s f o l l o w s :

       1.        Whether t h e D i s t r i c t Court e r r e d                 i n a d m i t t i n g t h e 9-1-1
tape i n t o evidence?
       2.        Whether t h e D i s t r i c t C o u r t e r r e d i n a l l o w i n g t h e p r o s e c u -

tion        to    make       comments           concerning         the    trajectory            of    the     fatal
b u l l e t s during closing statements?
       3.        Whether t h e D i s t r i c t C o u r t e r r e d i n a l l o w i n g t h e t e s ti-
mony o f t h e m o t h e r and t h e s i s t e r when it was r e v e a l e d t h e y s u f -
f e r e d from m e n t a l , e m o t i o n a l and d r u g - r e l a t e d            illnesses.
       D e f e n d a n t a r g u e s t h e a d m i s s i o n of t h e 9-1-1               t a p e was i n e r r o r

i n t h a t t h e t a p e was i n f l a m m a t o r y and t h a t i t s a d m i s s i o n was pre-

judicial.              Rule     403,       M.R.Evid.,             states,       "   [a]lthough         relevant,

e v i d e n c e may be e x c l u d e d i f            i t s p r o b a t i v e v a l u e is s u b s t a n t i a l l y

o u t w e i g h e d by t h e d a n g e r of            unfair prejudice,                  c o n f u s i o n of   the
issues,           or m i s l e a d i n g      the     jury,      o r by c o n s i d e r a t i o n s       of        undue
delay,         waste       of    time,          or n e e d l e s s p r e s e n t a t i o n of           cumulative

evidence. "
       Here,         the     trial     court          ruled        that       the     tape       was a d m i s s i b l e
b e c a u s e i t s p r o b a t i v e v a l u e o u t w e i g h e d t h e d a n g e r of u n f a i r p r e -

judice.            Under o u r r u l e s of e v i d e n c e t h e t r i a l j u d g e h a s a l a t i -
tude      of       discretion          in        passing         on     the      admissibility             of       such
evidence.             S t a t e v.    P e n d e r g r a s s ( 1 9 7 8 ) , 1 7 9 Mont. 1 0 6 , 5 8 6 P.2d

691;     S t a t e v.        Bain     ( 1 9 7 8 ) , 1 7 6 Mont.               23,     5 7 5 P.2d        919.         The

f o u n d a t i o n f o r a d m i s s i o n of e v i d e n c e is a s h o w i n g b y t h e S t a t e to
e s t a b l i s h i t s s u b s t a n t i a l n e c e s s i t y or i n s t r u c t i v e v a l u e .            State

v.      Pendergrass,             supra;          S t a t e v.      Newman ( 1 9 7 3 )            1 6 2 Mont.        450,

5 1 3 P.2d        258.
       I n t h e p r e s e n t case t h e t r i a l c o u r t d e n i e d d e f e n d a n t ' s m o t i o n

to exclude the tape s t a t i n g ,                        "I believe            that their           [ M y r s t a and
Sara Johns] cred i b i l i t y concerning the events t h a t occurred af ter
t h e s h o o t i n g h a s , i n e f f e c t , b e e n used t o q u e s t i o n t h e i r c r e d i b i -
l i t y as t o t h e a c t u a l e v e n t s of t h e s h o o t i n g . "                    Defendant argued

at     the        trial     that     he       shot        h i s brother          in      self-defense.               The
t e s t i m o n y o f M y s t r a and S a r a J o h n s showed t h a t t h e d e f e n d a n t d i d

n o t act         in self-defense,                  but    rather,         was      the     aggressor          in the
confrontation.                D e f e n d a n t ' s a c t i o n s a f t e r t h e s h o o t i n g which were
recorded           i n t h e 9-1-1           c a l l were q u i t e v i o l e n t .              D e f e n d a n t con-

t i n u e d t o f i r e t h e r i f l e and he c a n be h e a r d commanding E.lyrsta,
" d o n o t move!"          as s h e was c a l l i n g f o r a n a m b u l a n c e .                A t the trial

the     State         argued       that        these       actions        were        not    consistent             with
d e f e n d a n t ' s claim o f s e l f - d e f e n s e .             For t h a t reason t h e p r o b a t i v e
value        of     the     tape     outweighed              the       chance       of      prejudice          to    the
defendant.
       Defendant             argues            Pendergrass,                supra,           is      controlling.
However,          - ndergrass
                  P-
                   e                       is d i s t i n g u i s h a b l e    f r o m t h e case a t h a n d .

I n -- n d e r g r a s s t h e t r i a l c o u r t a d m i t t e d a r a p e v i c t i m ' s c a l l f o r
    Pe               --

assistance.                There      the        tape      was     admitted           for     the     purpose         of

s h o w i n g t h a t a rape had b e e n c o m m i t t e d .                     However,          the defendant
had n e v e r d i s p u t e d     t h a t a r a p e had o c c u r r e d .            Defendant claimed

h e was e l s e w h e r e a t t h e           t i m e of    t h e crime and           thus h i s defense

was a l i b i . T h e r e f o r e , t h e a d m i s s i o n of t h e t a p e had no p r o b a t i v e

v a l u e and was h i g h l y p r e j u d i c i a l t o t h e d e f e n d a n t .           The S t a t e had

o v e r w h e l m i n g e v i d e n c e t o p r o v e t h a t a r a p e had o c c u r r e d and t h e

admission of           t h e t a p e o n l y induced a f e e l i n g of o u t r a g e a g a i n s t

the defendant.              Here, as s t a t e d a b o v e ,           t h e t a p e was a d m i t t e d t o

g i v e c r e d i b i l i t y to t h e        s i s t e r and m o t h e r ' s      t e s t i m o n y and   thus

was a d m i s s i b l e .
       D e f e n d a n t claims t h e S t a t e ' s comment d u r i n g c l o s i n g a r g u m e n t s

t h a t o n e p a r t i c u l a r wound had t o h a v e b e e n i n f l i c t e d w h i l e L a r r y

was l y i n g on h i s b a c k c o n s t i t u t e s r e v e r s i b l e e r r o r .              Defendant

a r g u e s s i n c e t h e r e was no e x p e r t t e s t i m o n y d u r i n g t r i a l as to t h e

nature of         t h e wound      t h e comment was p r e j u d i c i a l .                Defendant did

n o t o b j e c t t o the statement during c l o s i n g arguments.                             I t is w e l l

s e t t l e d t h a t o b j e c t i o n s t o c l o s i n g a r g u m e n t s , made f o r t h e f i r s t

t i m e on     appeal,       come      too       late.        Hawkins v .           Crist     (1978)r       178

Mont. 2 0 6 , 5 8 3 P.2d          396.

      Defendant's           l a s t claim is t h a t t h e D i s t r i c t C o u r t e r r e d b y

allowing the           t e s t i m o n y of     t h e m o t h e r and t h e s i s t e r when it was

revealed         they suffered              from m e n t a l ,     emotional          and    drug-related

illnesses.              Defendant             argues        the     trial       court        should        have

disqualified          the witnesses               upon      i t s own m o t i o n .         Defendant did

n o t move       t o disqualify the witnesses a t trial.                                 This Court has

repeatedly held             t h a t we w i l l        not     c o n s i d e r q u e s t i o n s of   claimed

error      not    previously          raised         or     presented         to     the    trial      court.

Northern       Plains       Resource           C o u n c i l v.    Board     of     Natural       Resources

( 1 9 7 9 ) , 1 8 1 Mont.       500, 521,           594 P.2d        297,     309;      Hayes v .       J.M.S.

Const.      ( 1 9 7 8 ) , 1 7 6 Mont. 5 1 3 , 579 P.2d              1225.

      J u d g m e n t is a£ f i r m e d .
                                                                                                      f
We concur: